249 F.2d 655
Hugh Dorsey CROSBY, Samuel Eugene Crosby, and Raymond ArnoldCrawford, Appellants,v.UNITED STATES of America, Appellee.
No. 7504.
United States Court of Appeals Fourth Circuit.
Argued Nov. 19, 1957.Decided Nov. 22, 1957.

John W. Muskoff, Jacksonville, Fla., for appellants.
George E. Lewis, Asst. U.S. Atty., Conway, S.C., for appellee.
Before PARKER, Chief Judge, and SOPER and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is a motion to dismiss the appeal in a criminal case for failure of appellants to comply with Rule 12 of this Court, 28 U.S.C.A., in that they have filed no brief as required by the rule.  The appeal has nevertheless been docketed, counsel have been heard and the record has been examined by the Court.  We find the appeal to be altogether lacking in merit, as defendants were given a fair trial and counsel have been unable to point to any error which could possibly warrant reversal.


2
Appeal dismissed.